                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                     January 07, 2020
                             UNITED STATES DISTRICT COURT                           David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

OVIDIO GARCIA, et al.,                         §
                                               §
       Plaintiffs,                             §
VS.                                            §   CIVIL ACTION NO. 1:19-CV-120
                                               §
NORMA LIMON, et al.,                           §
                                               §
       Defendants.                             §

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On November 4, 2019, the United States Magistrate Judge issued a Report and

Recommendation (Doc. 9) recommending that Defendants’ Partial Motion to Dismiss and

Subject Thereto Answer to Plaintiffs’ Amended Complaint for Declaratory and Injunctive Relief

(Doc. 5) be granted. No party has filed objections to the Report and Recommendation.

       After considering the Report and Recommendation and the applicable law, the Court

ADOPTS the Report and Recommendation (Doc. 9). Accordingly, it is:

       ORDERED that Defendants’ Partial Motion to Dismiss and Subject Thereto Answer to

Plaintiffs’ Amended Complaint for Declaratory and Injunctive Relief (Doc. 5) is GRANTED;

       ORDERED that Ovidio Garcia’s claim under 8 U.S.C. § 1503(a), based on the denial of

his Form I-130 petition, is DISMISSED WITHOUT PREJUDICE for failure to exhaust

administrative remedies;

       ORDERED that Ovidio Garcia’s claim under the Administrative Procedures Act is

DISMISSED WITHOUT PREJUDICE for lack of jurisdiction;

       ORDERED that Ovidio Garcia’s claims for declaratory and injunctive relief—other than

his claim under 8 U.S.C. § 1503(a) for a declaratory judgment that he is a citizen of the United

States—is DISMISSED WITHOUT PREJUDICE for lack of jurisdiction;




1/2
      ORDERED that all claims against Defendants Norma Limon, William Barr, and the

United States of America are DISMISSED WITHOUT PREJUDICE for lack of jurisdiction;

and

      ORDERED that all claims by Perla J. Olivares de Garcia are DISMISSED WIHTOUT

PREJUDICE for lack of jurisdiction.

      SIGNED this 7th day of January, 2020.


                                              _________________________________
                                              Fernando Rodriguez, Jr.
                                              United States District Judge




2/2
